Citation Nr: 0516501	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  99-10 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance for the veteran's spouse. 

3.  Entitlement to an increased evaluation for ulcerative 
colitis, currently rated as 10 percent disabling, from an 
initial grant of service connection. 

4.  Entitlement to an effective date prior to July 8, 1997 
for the award of service connection for ulcerative colitis.

5.  Entitlement to an effective date prior to January 10, 
2000 for a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on a period of active duty in the Army 
from July 1984 to August 1987.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Evidence of record indicates that the veteran had an informal 
conference with a Decision Review Officer (DRO) at the RO in 
March 2000.  In addition, the veteran had a personal hearing 
with a DRO at the RO in August 2001.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
before the Board at this time have been addressed.  


2. There is competent evidence in the record, which clearly 
and unmistakably shows that the veteran's psychiatric 
disability of schizophrenia pre-existed service.

3. Competent medical evidence of record does not clearly and 
unmistakably show that the veteran's psychiatric disability 
of schizophrenia was not aggravated during his periods of 
active service.

4.  Schizophrenia, of unspecified etiology, is shown more 
than one year after the veteran's separation from service, 
and is not shown to be related to that service.

5.  The veteran's spouse does not suffer from a disability 
that renders her in need of the regular aid and attendance of 
another person.

6.  An informal claim for the issue of entitlement to service 
connection for ulcerative colitis was received by the RO from 
the veteran on May 20, 1997.

7.  In a January 2003 rating decision, the RO awarded 
entitlement to service connection for ulcerative colitis, 
effective July 8, 1997.

8.  The veteran's residuals of ulcerative colitis equate to 
attacks of moderate severity with infrequent exacerbations.

9.  An informal claim for TDIU was received by the RO on May 
16, 1995, after which the RO sent the veteran an application 
for TDIU in November 1995.

10.  On December 5, 1995 and January 16, 1996, the RO 
received formal claims for entitlement to a TDIU rating from 
the veteran.

11.  In an October 2002 rating decision, the RO granted 
entitlement to a TDIU rating, effective from January 10, 
2000.

12.  The record does not contain medical evidence showing 
that the veteran was unemployable due to service-connected 
disabilities at any time prior to January 10, 2000.


CONCLUSIONS OF LAW

1.  Paranoid schizophrenia was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309 (2004).

2. While the veteran's psychiatric disability of 
schizophrenia clearly and unmistakably preexisted active 
service, the evidence of record does not clearly and 
unmistakably show that the pre-existing disability was not 
aggravated by service, and therefore presumption of soundness 
at entry is not rebutted.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003 (O.G.C. Prec. 3-2003).

3.  The criteria for an award of special monthly compensation 
for the veteran's spouse based on the need of regular aid and 
attendance of another person have not been met.  38 U.S.C.A. 
§§ 1114, 5103, 5103A; 38 C.F.R. §§ 3.350, 3.351, 3.352 
(2004).

4.  The veteran is entitled to an effective date of May 20, 
1997, and no earlier, for the award of entitlement to service 
connection for ulcerative colitis.  38 U.S.C.A. §§ 5110(a), 
7105(d) (West 2002); 38 C.F.R. §§ 3.1(p), 3.4(b)(1), 
3.400(b)(2)(i) (2004).

5.  The criteria for a rating in excess of 10 percent for 
ulcerative colitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7323 (2001 & 2004).
  
6.  The criteria for assigning an effective date earlier than 
January 10, 2000, for the award of a total rating based on 
individual unemployability due to service-connected 
disability, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.159, 3.400, 4.3, 
4.16, 4.25 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Paranoid 
Schizophrenia

The veteran contends that he currently suffers from a 
psychiatric disability that was aggravated by events incurred 
during active service and that service connection for his 
psychiatric disability is warranted.  After a review of the 
evidence, the Board finds that his contentions are not 
supported by the record, and that his claim for entitlement 
to service connection for paranoid schizophrenia must fail.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders - including psychosis -- may be presumed to 
have been incurred during service when manifested to a 
compensable degree within a specified time (usually one year) 
following separation from service.  See 38 C.F.R. §§ 3.307, 
3.309 (2004).  Consideration for presumptive service 
connection for such diseases and disorders requires a minimum 
of 90 days of active service during a period of war or after 
December 31, 1946.  In this case, the veteran's dates of 
verified active service indicate that he is entitled to be 
considered for presumptive service connection.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination.  The presumption of soundness may also be 
rebutted where clear and unmistakable evidence demonstrates 
both that the condition existed before service and that the 
condition was not aggravated by such service.  See 38 
U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (O.G.C. Prec. 
3-2003).


A pre-existing condition will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service. There is a presumption of 
aggravation if the disability increased in severity during 
service, but the presumption does not apply when there is no 
such increase. The presumption of aggravation may be rebutted 
by clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004).  
The requirement of an increase in disability applies only to 
determinations concerning the presumption of aggravation 
under 38 U.S.C.A. § 1153 and does not apply to determinations 
concerning the presumption of soundness under 38 U.S.C.A. § 
1111 discussed above.  See VAOPGCPREC 3-2003 (O.G.C. Prec. 3- 
2003).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2004).  

In March 2001, the veteran submitted private treatment 
records, which showed he was diagnosed with severe 
schizophrenia in December 1978 and was treated for an acute 
schizophrenia reaction from January to February 1982, which 
was before his entry into service in July 1984.

The veteran's service medical records do not show that the 
veteran was diagnosed with a psychiatric condition during 
active service.  The veteran's enlistment and separation 
examination reports, dated in May 1984 and April 1987 
respectively, were marked as normal under the psychiatric 
section.  On a March 1987 medical history report, the veteran 
noted that he was a "nervous person" and the examiner 
indicated that the veteran suffers from occasional tension 
while at work.  A July 1987 mental status evaluation report 
noted that the veteran was "mentally responsible" and 
detailed that there was no diagnosis that required 
disposition through medical channels.      


After service, records dated in 1991 from the veteran's 
period of incarceration indicate that he was treated for a 
catatonic reaction but did not show clear evidence of 
psychosis.  However, additional private treatment records 
dated in August 1990 and July 1991 indicate that the veteran 
was treated for a psychotic disorder.  An October 1992 
psychiatric evaluation report conducted for the Social 
Security Administration (SSA) listed an impression of chronic 
undifferentiated schizophrenia with history of substance 
abuse.  

In a January 1994 VA treatment note, the veteran complained 
of hearing voices and requested psychiatric treatment.  An 
August 1995 VA hospital summary listed a diagnosis of 
psychotic disorder not otherwise specified.  An October 1995 
VA examination report listed a diagnosis of psychotic 
illness.  A VA examination report dated in August 1997 listed 
a diagnosis of paranoid schizophrenia.  VA hospital and 
outpatient treatment records dated in May and June 1998 
indicate that the veteran suffered from an acute exacerbation 
of paranoid schizophrenia during that time period.  

In a November 1998 VA treatment note, the VA examiner noted 
that the veteran gave a history of nervous problems that 
began during service.  The examiner then stated, "It may not 
have been diagnosed schizophrenia at the time, but that was 
perhaps the early manifestation of his schizophrenic 
illness."  In an April 2000 VA treatment note, the same VA 
examiner listed a diagnosis of schizophrenia, paranoid type 
and again noted, "It is possible that his behavior and these 
manifestations were early start of his schizophrenic illness 
which manifested fully in 1990 and he had to receive 
treatment in a psychiatric institution in a catatonic 
state."   

In a March 2002 VA examination report, the examiner listed a 
diagnosis of schizophrenia, paranoid type, existing prior to 
service.  The examiner opined, "It is possible that his pre-
existing condition was exacerbated by his time in service".  
However, the examiner further stated there was no reflection 
of an exacerbation of the veteran's psychiatric 
symptomatology during his active service based on a review of 
the veteran's claims file.    

In considering the veteran's service connection claim, the 
Board acknowledges his complaints in the August 2001 hearing 
transcripts as well as multiple written statements of record 
that he suffers from a current psychiatric disability that 
was aggravated by events incurred during active service.  His 
opinion alone, however, cannot meet the burden imposed by 38 
C.F.R. § 3.303 and 3.306 with respect to the relationship 
between events incurred during service and his current 
claimed psychiatric disability.  See Moray v. Brown, 2 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Rather, his statements qualify as lay 
evidence, which is considered competent if it is provided by 
a person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2004).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2004).

As noted above, the veteran is presumed to be in sound 
condition when examined, accepted, and enrolled for service.  
The presumption of soundness is rebutted when defects, 
infirmities, or disorders are noted at the time of the 
examination for entrance into service or where clear and 
unmistakable evidence demonstrates both that the condition 
existed before service and that the condition was not 
aggravated by such service.  See 38 U.S.C.A. § 1111 (West 
2002); VAOPGCPREC 3-2003 (O.G.C. Prec. 3-2003).

In this case, the veteran's May 1984 enlistment examination 
report was marked as normal.  However, private treatment 
records dated in 1978 and 1982 clearly indicate that the 
veteran suffered from schizophrenia before entering active 
service in 1984.  Thus, there is clear and unmistakable 
evidence that the veteran's schizophrenia pre-existed his 
military service.

The evidence is less clear, however, concerning whether the 
pre-existing schizophrenia was aggravated during active 
military service.  The service medical records do not refer 
to the presence of psychosis.  Nonetheless, VA treatment 
notes contain statements suggesting that there may have been 
manifestations of psychotic illness during the veteran's 
military service, and the VA examiner in 2002 indicated that 
it was "possible" that the veteran's psychiatric disability 
of schizophrenia was exacerbated during active service.  
Consequently, the Board finds that the presumption of 
soundness at entry into service is not rebutted by the 
evidence of record.  While there is clear and unmistakable 
evidence that the veteran's psychiatric disability did pre-
exist his military service, there is no clear and 
unmistakable evidence in this case that demonstrates the 
veteran's condition was not aggravated by such service. 

The Board will now consider the veteran's claim for 
entitlement to service connection on a direct basis.  As 
noted above, private treatment records show that the veteran 
was treated for childhood schizophrenia prior to active 
service in 1978 and 1982.  Service medical records do not 
show any complaints, treatment, or diagnosis of paranoid 
schizophrenia.  VA and private medical treatment records 
indicate that the veteran has been treated for paranoid 
schizophrenia or some form of psychotic disorder since 1990.    

In November 1998 and April 2000 VA treatment notes, a VA 
physician opined that the veteran's complaints of nervous 
problems during active service were "perhaps the early 
manifestation of his schizophrenic illness".  The examiner 
in the March 2002 VA examination report noted that it was 
"possible" that the veteran's pre-existing condition of 
schizophrenia was exacerbated by his time in service.  Based 
on the qualified language contained in these medical 
opinions, the Board finds these opinions to be speculative.  
The Court has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Both of 
these physician opinions lack probative value because it is 
again an opinion of mere possibility and not probability.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a 
letter from a physician indicating that veteran's death "may 
or may not" have been averted if medical personnel could have 
effectively intubated the veteran was held to be 
speculative).

The medical evidence discussed above does not show that the 
veteran suffers from a current disability of paranoid 
schizophrenia that was incurred in or aggravated by active 
service.  Consequently, the Board finds that the 
preponderance of the evidence shows that the veteran is not 
entitled to service connection for paranoid schizophrenia on 
a direct basis.  

As the preponderance of the evidence establishes that the 
veteran's psychiatric disability of schizophrenia pre-existed 
service and was not incurred in or aggravated by active 
service, the veteran's claim of service connection for 
paranoid schizophrenia must be denied on all bases.  Since 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, 
the veteran's claim for service connection for paranoid 
schizophrenia is not warranted.

II.  Entitlement to Special Monthly Compensation - Veteran's 
Spouse

The veteran contends that he is entitled to special monthly 
compensation, as his spouse is in need of aid and attendance 
due to a bilateral eye disability.

Increased compensation is payable to a veteran by reason of 
the veteran's spouse being in need of aid and attendance.  
See 38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.351(a)(2) 
(2004).  

Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  The criteria for establishing the need 
for aid and attendance include consideration of whether the 
veteran's spouse is blind or is so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; whether the person is a patient in a nursing home 
because of incapacity; or whether the veteran's spouse 
establishes a factual need for aid and attendance.  See 38 
U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b)(c) (2004).  Under 
the provisions of 38 C.F.R. § 3.352(a), the criteria include 
the inability of the veteran's spouse to dress or undress 
herself; to keep herself ordinarily clean; whether she 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances; inability to feed herself; inability 
to attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect herself from hazards 
or dangers incident to her daily environment.  It is only 
necessary that the evidence establish the veteran's spouse is 
so helpless as to need regular aid and attendance not that 
there be a constant need.  See 38 C.F.R. § 3.352(a) (2004).

In this case, the criteria for entitlement to aid and 
attendance benefits are not met. Private treatment records 
dated from July 2000 to January 2003 as well as the April 
2001 VA Form 21-2680 executed by an optometrist, indicate 
that the veteran's spouse suffers from glaucoma but has 
vision in both eyes that exceeds 5/200 and does not suffer 
from concentric contraction of the visual field to 5 degrees 
or less.  In addition, the veteran's spouse is not a patient 
in a nursing home because of incapacity.  The evidence 
indicates that she lives at home with the veteran.  Moreover, 
the veteran's spouse does not establish a factual need for 
aid and attendance.  There is no evidence of record that 
indicates is unable to walk without the aid of an assistive 
device, unable to dress and undress herself, or unable to 
keep herself ordinarily clean.  She does not have any special 
prosthetic or orthopedic appliances; therefore, she does not 
require assistance with such devices.  The evidence also does 
not show that she is unable to feed herself or to attend to 
the wants of nature; and she does not have incapacity that 
requires assistance on a regular basis to protect herself 
from hazards or dangers incident to her daily environment.  
The evidence shows that she is not bedridden and can manage 
her own affairs.

Accordingly, the Board concludes that the requirements for 
special monthly compensation by reason of the veteran's 
spouse being in need of aid and attendance have not been met.  
Consequently, the veteran's claim for special monthly 
compensation on this basis is denied.  

III.  Entitlement to an Earlier Effective Date - Service 
Connection for Ulcerative Colitis

The veteran requests retroactive compensation for his 
service-connected ulcerative colitis disability.  The veteran 
alleges that he filed a claim for service connection for 
ulcerative colitis on August 22, 1994.

As an initial matter, the Board notes that the veteran 
submitted a claim for entitlement to increased compensation 
for his service-connected back condition on August 22, 1994.  
The Board finds that this statement cannot be construed as a 
claim for entitlement to service connection for ulcerative 
colitis.  

The record contains numerous statements, beginning in 1997, 
from the veteran concerning his claim for ulcerative colitis.  
The earliest statement concerning ulcerative colitis was 
received by the RO on May 20, 1997.  It states, in part, "I 
am service connection (sic) for . . . ulcerative colitis . . 
. ."  The Board construes this statement as a claim of 
entitlement to service connection for ulcerative colitis.  

In a December 1997 rating decision, the RO denied entitlement 
to service connection for ulcerative colitis.  In a January 
2003 rating decision, a Decision Review Officer from the RO 
granted entitlement to service connection and assigned a 10 
percent rating under Diagnostic Code 7323 for ulcerative 
colitis, effective from July 8, 1997. 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400 (2004).  If application for benefits is received within 
one year of discharge or release from service, the effective 
date of an award of disability compensation shall be the day 
following the date of discharge or release from service.  See 
38 U.S.C.A. § 5110(b)(1) (West 2002).

The Board finds that the effective date appropriate for 
entitlement to service connection for ulcerative colitis is 
May 20, 1997, which is the date the veteran's claim was 
received.  As discussed above, the Board finds that the 
veteran sought entitlement to service connection for 
ulcerative colitis in his May 20, 1997 statement submitted to 
the RO.  Therefore, the veteran's initial claim for 
entitlement to service connection for ulcerative colitis was 
received on May 20, 1997.  Medical evidence of record as well 
as the veteran's statements indicates that his ulcerative 
colitis arose years before his initial claim for entitlement 
to service connection was received in May 1997.  The 
veteran's statements as well as VA and private treatment 
records indicate that he suffered from ulcerative colitis as 
early as 1990.  

Under 38 C.F.R. § 3.400, the date of receipt of the claim in 
this case is the proper effective date for the award of 
entitlement to service connection for ulcerative colitis, as 
May 20, 1997 is later than the date entitlement to service 
connection arose.  Consequently, an effective date of May 20, 
1997 is granted for the award of entitlement to service 
connection for ulcerative colitis.

IV.  Entitlement to an Increased Evaluation for Ulcerative 
Colitis 

In a January 2003 rating decision, a Decision Review Officer 
(DRO) granted entitlement to service connection for 
ulcerative colitis and assigned a 10 percent rating under 
Diagnostic Code 7323, effective from July 8, 1997.  The Board 
notes that the current appeal arose from the rating assigned 
following the initial grant of service connection for the 
veteran's ulcerative colitis.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted a distinction between a claim 
for an increased rating for a service-connected disability 
and an appeal from the initial rating assigned for a 
disability upon service connection.  In this claim, 
ulcerative colitis has been assigned a 10 percent rating, 
effective from July 8, 1997.  The Board will evaluate the 
level of impairment due to the veteran's disability of 
ulcerative colitis throughout the entire time of the claim as 
well as consider the possibility of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

The veteran's service-connected disability of ulcerative 
colitis is currently rated as 10 percent under Diagnostic 
Code 7323.  In evaluating the veteran's disability of 
ulcerative colitis, the Board has reviewed and considered all 
of the evidence in the veteran's claims folder.  

The Board notes that, effective July 2, 2001, the rating 
criteria used to determine the severity of disabilities 
affecting the digestive system were revised.  However, there 
were no substantive changes to Diagnostic Code 7323.  Under 
Diagnostic Code 7323, a 10 percent rating is warranted for 
ulcerative colitis that is moderate with infrequent 
exacerbations.  A 30 percent rating is warranted when the 
disability is moderately severe with frequent exacerbations.  
A 60 percent rating is warranted for ulcerative colitis that 
is severe with numerous attacks a year, malnutrition and the 
health is only fair during remissions.  A 100 percent rating 
is warranted for ulcerative colitis, which is pronounced, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complication as liver abscess.  See 
38 C.F.R. § 4.114, Diagnostic Code 7323 (effective prior and 
subsequent to July 2, 2001).

Service medical records show that the veteran suffered from 
possible food poisoning with complaints of headache, 
diarrhea, and vomiting during service in December 1985.  
Private treatment notes dated in March 1990 show that the 
veteran was hospitalized due to a perianal abscess and list a 
diagnosis of ulcerative colitis.  VA treatment notes and 
examination reports dated in November 1993, September 1994, 
March 1996, June 1997, May 1998, March 2001, and May 2003 
show treatment for ulcerative colitis with complaints of 
rectal bleeding as well as blood and increased mucus in 
stools.  A January 1999 VA colonoscopy report showed results 
consistent with ulcerative colitis.  A September 2002 VA 
colonoscopy report listed an assessment of limited ulcerative 
proctosigmoiditis. 

A November 2002 VA examination report showed complaints of 
infrequent vomiting, weekly melena, intermittent diarrhea, 
and colic.  Blood test results from September 2002 showed no 
clinical signs of anemia.  The examiner listed a diagnosis of 
gastritis.  A July 2003 VA examination report listed a 
diagnosis of ulcerative colitis and detailed complaints of 
diarrhea, cramping and blood in stool.  VA treatment notes 
dated from January to May 2004 showed findings of hemolytic 
anemia of unknown etiology that was designated as mild, 
asymptomatic, and secondary to medication.  The veteran's 
physical health was noted as stable in a January 2004 VA 
treatment note.  In addition, the veteran attributed weight 
loss noted in an April 2004 treatment note as due to diet and 
exercise.  A May 2004 colonoscopy report did not show any 
ulcerative colitis, only mild erythema of the rectum and 
sigmoid and small internal hemorrhoids.  

Based on the evidence discussed above, the Board finds that 
the veteran's symptomatology continues to more nearly 
approximate the criteria for a 10 percent rating under both 
the old or revised rating criteria of Diagnostic Code 7323.  
The Board finds that the veteran's ulcerative colitis does 
not equate to moderately severe attacks with frequent 
exacerbations.  Evidence of record shows that the veteran 
complains of suffering from attacks of ulcerative colitis 
about once a year.  In addition, the veteran's service-
connected ulcerative colitis does not meet or more nearly 
approximate the criteria for entitlement to a 30 percent 
rating under both the old or revised rating criteria of 
Diagnostic Code 7323, much less entitlement to a 60 percent 
rating.  Specifically, evidence of record does not show that 
the veteran suffers from severe ulcerative colitis with 
numerous attacks a year, malnutrition, and health that is 
only fair during remissions.   See 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7323 (effective prior and subsequent to July 
2, 2001).

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings from the time 
entitlement to service connection for ulcerative colitis 
arose in 1997.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2004).  In this 
case, the Schedule is not inadequate.  The Schedule does 
provide for higher ratings for ulcerative colitis, but, as 
discussed above, findings supporting a higher rating have 
been documented.  In addition, it has not been shown that the 
service-connected disability of ulcerative colitis alone has 
required frequent periods of hospitalization or has produced 
marked interference with the veteran's employment.  For these 
reasons, the assignment of an extraschedular rating for this 
disability is not warranted.

V.  Entitlement to an Earlier Effective Date -  TDIU Rating

The veteran contends that he is entitled to an effective date 
earlier than January 10, 2000 for the award of TDIU.  The 
veteran maintains that he has been unemployed since 1996 and 
that he first filed a claim for entitlement to a TDIU rating 
on August 22, 1994.  In evaluating the veteran's claim, the 
Board has reviewed and considered all of the evidence in the 
veteran's claims folder.  

Awards of TDIU are governed by the effective date rules 
applicable to awards of increased compensation.  See, e.g., 
Hurd v. West, 13 Vet. App. 449 (2000).  The general rule is 
that the effective date of such an award "shall not be 
earlier than the date of receipt of application therefor."  
See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2004) (to the same effect).  An exception to 
that rule applies under circumstances where evidence 
demonstrates a factually ascertainable increase in disability 
during the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that situation, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date." 38 U.S.C.A. § 
5110(b)(2) (West 2002).  See 38 C.F.R. § 3.400(o)(2) (2004); 
Harper v. Brown, 10 Vet. App. 125 (1997).  In all other 
cases, the effective date will be the "date of receipt of 
claim or date entitlement arose, whichever is later."  See 38 
C.F.R. § 3.400(o)(1) (2004); VAOPGCPREC 12-98, 63 Fed. Reg. 
56,703 (Oct. 22, 1998).  Therefore, three possible dates may 
be assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an effective date for an award of TDIU, VA 
must make two essential determinations.  It must determine 
(1) when a claim for TDIU was received, and (2) when a 
factually ascertainable increase in disability occurred so as 
to warrant entitlement to TDIU.  See 38 C.F.R. §§ 3.155, 
3.400(o)(2) (2004).

With respect to the first of these determinations (when a 
claim for TDIU was received), the Board notes that, once a 
formal claim for VA benefits has been filed, a subsequent 
informal request for increase will be accepted as a claim.  
See 38 C.F.R. § 3.155(c) (2004).  Generally, the informal 
claim must identify the benefit sought.  See 38 C.F.R. § 
3.155(a) (2004).  However, an informal claim for TDIU need 
not be specifically labeled as such.  Indeed, the United 
States Court of Appeals for the Federal Circuit has held that 
VA has a duty to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, and 
that once a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, VA must 
consider entitlement to TDIU.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).

With regard to the second of the aforementioned 
determinations (when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to TDIU), 
the Board notes that TDIU may be awarded, where a veteran's 
schedular rating is less than total, if evidence is received 
to show that he is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability.  See 38 C.F.R. § 4.16 (2004).  Normally, 
consideration is given to such an award only if the veteran 
has a single service-connected disability ratable at 60 
percent or more, or if he has two or more such disabilities 
with a combined rating of 70 percent or more, with at least 
one disability ratable at 40 percent or more.  See 38 C.F.R. 
§ 4.16(a) (2004).  However, failure to satisfy these 
percentage standards is not an absolute bar to an award of 
TDIU.  See 38 C.F.R. § 4.16(b) (2004).  Rather, "[i]t is the 
established policy of [VA] that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled."  Id.

In this case, the Board notes that, in a VA Form 9 filed on 
May 16, 1995 in connection with an appeal for a higher rating 
for his service-connected back disability, the veteran 
asserted that he was unable to work due to his back 
disability.  The RO considered this an informal claim for a 
TDIU rating and sent the veteran a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability) in November 1995.  

The veteran's formal claims for TDIU (VA Form 21-8940) were 
received by the RO on December 5, 1995 and January 16, 1996.  
As the formal claim was filed within one year of the RO's 
letter sending him the application for TDIU, the date of 
claim is the date of the informal claim, or May 16, 1995.  
See 38 C.F.R. § 3.155(a).

The Board notes that the veteran submitted a claim for 
entitlement to increased compensation for his service-
connected back condition on August 22, 1994 and received by 
the RO on August 23, 1994.  This statement cannot be 
construed as a claim for entitlement to a TDIU rating, 
however, as the veteran only requested entitlement to an 
increased rating and did not submit any evidence of 
unemployability.  Therefore, the Board finds that the 
earliest date of receipt for a claim of entitlement to a TDIU 
rating by the RO was on May 16, 1995.  The record does not 
contain a document filed with the RO earlier than May 16, 
1995 that indicated an intent, express or implied, to apply 
for a TDIU rating.

In a February 1996 rating decision, the RO denied entitlement 
to a TDIU rating by finding that the veteran did not meet the 
criteria under 38 C.F.R. § 4.16 and did not work due to 
nonservice-connected disabilities.  The veteran was notified 
of this decision by a letter dated March 11, 1996.  The RO 
again denied a TDIU rating in a March 15, 1996 rating 
decision, of which the veteran was notified by a letter dated 
March 25, 1996.  In a VA Form 9 filed in connection with an 
appeal for an increased rating for his service-connected back 
disability and received on April 15, 1996, the veteran 
disagreed with the denial of a TDIU evaluation.  The RO 
issued a statement of the case concerning this issue in April 
1999, and the veteran filed his substantive appeal in the 
same month, thus perfecting his appeal from the February 1996 
rating decision.

The RO received a claim on January 10, 2000 submitted by the 
veteran, which requested an increased evaluation for his 
service-connected lumbar disability.  In an October 2002 
rating decision, the RO assigned a 60 percent rating for the 
veteran's service-connected residuals of mechanical low back 
pain with disc bulges, effective from the date of the 
veteran's claim on January 10, 2000.  In addition, the RO 
granted entitlement to a TDIU rating, also effective from 
January 10, 2000.  The RO assigned the date of January 10, 
2000 for entitlement to a TDIU, as this was the earliest date 
that the veteran met the criteria for entitlement to a TDIU 
rating under 38 C.F.R. § 4.16 based on the assignment of the 
60 percent rating for his service-connected lumbar 
disability.  

None of the medical evidence of record shows that a factually 
ascertainable increase in service-connected disability 
occurred so as to warrant entitlement to a TDIU rating on any 
date from the time period starting one year prior to the 
receipt of veteran's claim on May 16, 1995 until the date of 
entitlement assigned on January 10, 2000.  Evidence of record 
contains multiple statements by the veteran --indicating that 
he was unable to work as well as contending that a VA 
physician told him he was unemployable due to his various 
disabilities -- dated in March 1996, May 1997, and July 1997.  
A November 1998 VA outpatient treatment note indicates that 
the veteran stated he "remained unfit to work" during a 
meeting with a VA psychiatrist.      

Nonetheless, in this case, the record does not contain a 
medical finding that the veteran became unemployable due to 
service-connected disabilities within one year before his May 
16, 1995 informal claim for entitlement to a TDIU rating, nor 
does the record otherwise show that such an increase in the 
service-connected back disability, alone, occurred during 
this time period.  In this regard, it is important to note 
that the back disability was the only service-connected 
disability from 1989 until the effective date of service 
connection for ulcerative colitis in July 1997.  Thus, before 
July 1997, only disability due to the back may be considered 
in determining whether the veteran was then unemployable due 
solely to service-connected disability.  In addition, the 
Board notes that the record does not show that a medical 
finding of unemployability due to service-connected 
disabilities occurred at any time prior to the assignment of 
entitlement to a TDIU rating effective from January 10, 2000.  

In considering whether an effective date earlier than January 
10, 2000 could be assigned, the later of the two dates (the 
date of receipt of the claim or the date entitlement arose) 
is to be used for the effective date.  In this case, the 
proper effective date, based on the current evidence of 
record, is January 10, 2000, the date entitlement arose.  
Therefore, the assignment of an effective date earlier than 
January 10, 2000, the date entitlement arose, for the grant 
of a TDIU rating is not warranted.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's 
earlier effective date claim.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 
307, 311 (1999).

VI.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A. The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C.A. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
38 U.S.C.A. §  7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.

In this case, the issues concerning the effective date and 
the evaluation of the veteran's ulcerative colitis 
disability, and the effective date of the TDIU rating, were 
initially raised in a notice of disagreement following the 
grant of service connection and the assignment of the initial 
disability evaluation for ulcerative colitis and the grant of 
the TDIU rating, respectively.  Thus, VAOPGCPREC 8-2003 holds 
that the 38 U.S.C.A. § 5103(a) notice need not be sent; 
rather, the procedures of 38 U.S.C.A. § 7105(d) apply.  
Nonetheless, the Board notes that the RO sent the veteran a 
letter in November 2003 as well as issued a statement of the 
case (SOC) in June 2004 and supplemental statement of the 
case (SSOC) in November 2004, which included the text of 
38 C.F.R. § 3.159.  In addition, the Board notes that 
38 U.S.C.A. § 5103(a) applies to all other issues on appeal.   

To the extent that 38 U.S.C.A. § 5103(a) notice requirements 
apply in this case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's claims for entitlement to an increased evaluation 
for ulcerative colitis, entitlement to service connection for 
paranoid schizophrenia, entitlement to special monthly 
compensation for his spouse, entitlement to an earlier 
effective date for the award of service connection for 
ulcerative colitis, and entitlement to an earlier effective 
date for the award of a TDIU rating.  With regard to 
requirement (1), above, the Board notes that the VCAA notice 
letters sent to the veteran by the RO in February 2003, 
September 2003, November 2003, and February 2004.  In 
addition, the RO issued a SOC to the veteran in June 2004 as 
well as an SSOC in November 2004.  The November 2003 letter 
informed him that in order to establish entitlement to an 
increased evaluation for ulcerative colitis, an increase in 
his disability must be shown.  The September 2003 letter 
informed the veteran of criteria necessary to establish 
entitlement to service connection for paranoid schizophrenia.  
The February 2003 letter informed him of criteria necessary 
to establish entitlement to special monthly compensation for 
his spouse.  The February 2004 letter informed him of 
criteria necessary to establish entitlement to an earlier 
effective date for the award of a TDIU rating.  With regard 
to the claim of entitlement to an earlier effective date for 
the award of service connection of ulcerative colitis, the 
Board notes that the RO sent the veteran a VCAA notice letter 
in November 2003.  That letter did not explicitly inform the 
veteran of the evidence and information necessary to 
substantiate a claim for an earlier effective date for 
service connection.  However, the record shows that he was 
provided with the pertinent text of 38 C.F.R. § 3.400 when he 
was issued a SOC in June 2004.  

With regard to requirements (2) and (3), the Board notes that 
the RO's letters also notified him of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the February 2003, November 
2003 and February 2004 letters explained that VA would obtain 
relevant records from any Federal agency (to include the 
military and VA), and that it would also make reasonable 
efforts to help him obtain other evidence (such as records 
from private doctors and hospitals), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the November 
2003 and February 2004 letters, the veteran was also informed 
that VA would assist him by providing a medical examination 
or getting a medical opinion if it was necessary to make a 
decision on his claim.  Finally, with respect to requirement 
(4), the Board notes that the veteran was not explicitly 
asked to provide "any evidence in [his] possession that 
pertains to" his claims in the numerous letters from the RO.  
However, the RO issued him a SOC in June 2004 and SSOC in 
November 2004 that contained the complete text of 38 C.F.R. § 
3.159.  Given this correspondence, it seems untenable that 
the veteran would have refrained from submitting any other 
relevant evidence he might have had.  Accordingly, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letters to the veteran dated in February 2003, 
September 2003, November 2003, and February 2004.  However, 
at bottom, what the VCAA seeks to achieve is to give the 
veteran notice of the elements outlined above.  Once that has 
been done-irrespective of whether it has been done by way of 
a single notice letter, or via more than one communication-
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board acknowledges that the November 2003 letter was sent 
to the veteran after the January 2003 rating decision that is 
the basis of the veteran's appeal for a higher evaluation and 
an earlier effective date for ulcerative colitis.  The 
September 2003 letter was sent to the veteran after the 
December 1997 rating decision that is the basis of the 
veteran's appeal for entitlement to service connection for 
paranoid schizophrenia.  The February 2004 letter was sent to 
the veteran after the September 2002 rating decision that is 
the basis of the veteran's appeal for entitlement to an 
earlier effective date for the award of a TDIU rating.  
However, the February 2003 letter was sent to the veteran 
prior to the June 2003 rating decision that is the basis of 
the veteran's appeal for entitlement to special monthly 
compensation for his spouse.  

Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement concerning these 
issues was harmless error.  In this case, the December 1997 
rating decision that denied entitlement to service connection 
for paranoid schizophrenia was already decided by the time 
the VCAA was enacted.  The Court acknowledged in Pelegrini at 
120 that where, as here, the Section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the veteran 
has the right to content-complying notice and proper 
subsequent VA process.  Similarly, as the veteran appealed 
the initial assignment of a disability evaluation for his 
ulcerative colitis, entitlement to an earlier effective date 
for the award of a TDIU rating, and entitlement to an earlier 
effective date for the award of service connection for 
ulcerative colitis, the RO could not have provided section 
5103(a) notice concerning the disability evaluation for 
ulcerative colitis and earlier effective date claims in 
advance of the decisions that are the subject of these 
appeals.  

While the notice was provided to the veteran after the first 
AOJ adjudication of all these claims except the special 
monthly compensation claim, the content of the notice 
provided by the RO for all of the claims fully complied with 
the requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
For these reasons, to decide the appeals would not be 
prejudicial error to the veteran in this case.

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the February 2003, September 2003, 
November 2003, and February 2004 letters as well as the June 
2004 SOC and November 2004 SSOC.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the November 2004 SSOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the February 2003, September 2003, November 
2003, and February 2004 letters as well as the June 2004 SOC 
and November 2004 SSOC issued by the RO.  The Board concludes 
that any defect in the notice requirements of the VCAA that 
may exist in this instance would not be prejudicial to the 
appellant.

B. The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  VA has obtained service medical 
records, VA treatment records, records from the SSA, and VA 
examination reports.  

The Board concludes that sufficient evidence to decide the 
claims has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.


ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance for the veteran's spouse is 
denied. 

Entitlement to an increased evaluation for ulcerative colitis 
is denied. 

Entitlement to an effective date of May 20, 1997, for the 
award of service connection for ulcerative colitis is 
granted.  

Entitlement to an effective date prior to January 10, 2000 
for a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


